                                                                                ,I   USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTR< 1 NICALLY FILED ;
UNITED STATES DISTRICT COURT                                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                                     DATE FILED: 2/27 /2,o20
 --------------------------------------------------------------- X                                          I



 MEDITERRANEAN SHIPPING COMPANY                                       ORDER DISMISSING
 (USA) INC.,                                                          COMPLAINT WITH LEAVE
                                                                      TOREPLEAD
                                         Plaintiff,
                                                                       19 Civ. 10756 (AKH)
             -against-

 HUATAI USA LLC, et al.,

                                          Defendants.
 --------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Mediterranean Shipping Company (USA) Inc. ("Plaintiff') claims that it

transported cargo for the benefit of Huatai USA LLC, Paper Sales USA Inc., and Recycling

Paper Partners of PA LLC (collectively, "Defendants"), and Defendants have failed to pay

amounts due under various contracts. Plaintiff brought this action seeking to recover a total of

$64,424.49. Plaintiff does not attach the contracts, reference any contractual provision other

than a jurisdictional clause in a bill of lading, or show when and under what circumstances it

transported cargo. Instead, Plaintiff attaches a summary chart containing invoice dates and

numbers, client account names and numbers, and remaining principal balances.

                 The essence of Plaintiffs complaint is that Defendants failed to fulfill their

payment obligations under shipping contracts. 1 " [A] complaint in a breach of contract action



1
  The contracts at issue here are maritime contracts. "When a contract is a maritime one, and the dispute is not
inherently local, federal law controls the contract interpretation." Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 22-23
(2004). "[O]nce a contract has been deemed a maritime contract, the next step is determining whether a specific
state's laws should be used to supplement any area of contract law for which federal common law does not provide."
Williamson v. Recovery Ltd. P 'ship, 541 F.3d 43, 49 (2d Cir. 2008); see also Guarascio v. Drake Assocs. Inc. , 582
F. Supp. 2d 459,461 n. l (S.D.N.Y. 2008) ("Where maritime law is silent, state law supplements the maritime
law."). Taking into account the "points of contact between the transaction [giving rise to the cause of action] and
the states or governments whose competing laws are involved," N. Am. Foreign Trading Corp. v. Mitsui Sumitomo

                                                         1
must set forth the terms of the agreement upon which liability is predicated." Window

Headquarters, Inc. v. MAI Basic Four, Inc., No. 91 Civ. 1816, 1993 WL 312899, at *3

(S.D.N.Y. Aug. 12, 1993). Plaintiffs complaint fails to do so. Therefore, Count II, Plaintiffs

claim for breach of contract, is dismissed without prejudice to repleading with sufficient

specificity regarding the contractual violations at issue.

                 Count I is for money due under tariff and/or service contracts. Though not cited

in the complaint or discussed in Plaintiffs brief, it is possible that Plaintiff attempts to bring this

claim under the Shipping Act, 46 U.S.C. § 41102(a). That statute states:

        A person may not knowingly and willfully, directly or indirectly, by means of
        false billing, false classification, false weighing, false report of weight, false
        measurement, or any other unjust or unfair device or means, obtain or attempt to
        obtain ocean transportation for property at less than the rates or charges that
        would otherwise apply.

46 U.S .C. § 41102(a). The Second Circuit has held that there is a private right of action under

this statute. Prince Line v. Am. Paper Exports, 55 F.2d 1053, 1055-56 (2d Cir. 1932). Plaintiff

has failed to plead Defendants' use of any "false billing, false classification, false weighing, false

report of weight, false measurement, or any other unjust or unfair device or means" employed by

Defendants. See United States v. Peninsular & Occidental S.S. Co., 208 F. Supp. 957, 958

(S.D.N.Y. 1962) (finding that provision requires some "act of concealment"). To the extent this

claim is for breach of Defendants' obligations under their contracts with Plaintiff, it is

duplicative of the breach of contract claim and suffers from the same infirmity, that is, failure to

reference the relevant contracts. Count I is dismissed without prejudice.

                 In addition to the contract-based claims, Plaintiff brings quasi-contractual claims

for unjust enrichment and quantum meruit. According to Plaintiffs allegations, Defendants owe


Ins. USA, Inc., 499 F. Supp. 2d 361 , 372-73 (S.D.N.Y.), I incorporate New York law where federal maritime law is
silent on an issue.

                                                        2
the full $64,424.49 under the terms of express contracts. Defendants correctly note that quasi-

contractual relief "is unavailable where an express contract covers the subject matter." City of

Yonkers v. Otis Elevator Co., 844 F.2d 42, 48 (1988). Since Plaintiff has alleged that

Defendants' obligation to pay arises from breach of contract, albeit insufficiently, there is no

basis for quasi-contractual relief. But see Franze v. Bimbo Foods Bakeries Distribution, LLC,

No. 17-cv-03556, 2019 WL 1244293, at *2 (S.D.N.Y. Mar. 15, 2019) (finding it would be

premature to dismiss unjust enrichment claim before ruling on validity of contracts).

               Plaintiff may plead a claim for account stated as an alternative to a breach of

contract claim. Trend & Style Asia KH Co Ltd. v. Pac. Worldwide, Inc., No. 14-cv-9992, 2015

WL 4190746, at *5-6 (S .D.N.Y. July 10, 2015). Nonetheless, Plaintiff here fails to plead

sufficiently a claim for account stated. To plead a claim for account stated, a plaintiff must

allege that "(1) an account was presented, (2) it was accepted as correct, and (3) debtor promised

to pay the amount stated." Liddle & Robinson, LLP v. Garrett, 720 F. Supp. 2d 417, 426

(S.D.N.Y. 2010). Plaintiff alleges that it sent Defendants invoices, but it fails to allege that

Defendants explicitly or implicitly accepted the accounts as correct or promised to pay the

amounts stated. See Garcia v. Spanish Broad. Sys., Inc., No. 92 Civ. 7694, 1993 WL 177936, at

*3 (S.D.N. Y. May 17, 1993) (dismissing without prejudice account stated claim where " [t]here is

no allegation in the Complaint that an account was presented to defendants or admitted by them

to be correct"). The account stated claim is dismissed without prejudice.

               Plaintiffs claim for attorneys' fees is dismissed without prejudice. Plaintiff

asserts in its opposition brief that the relevant contracts expressly provide for attorneys' fees, but

the complaint fails to reference those provisions. Thus, the claim for attorneys' fees must be

dismissed for similar reasons as the breach of contract claim. See Ostrolenk Faber LLP v.



                                                  3
Unigene Labs., Inc., 12 Civ. 3991, 2012 WL 3114742, at *3 (S.D.N.Y. Aug. 1, 2012)

(dismissing claim for attorneys' fees where complaint failed to cite contract or statute providing

for fees).

               In conclusion, all of Plaintiffs claims are dismissed without prejudice. Plaintiff

may file an amended complaint consistent with this order within 14 days. The Clerk is directed

to terminate the open motion (ECF No. 7).

               SO ORDERED.

Dated:         New York, New York
               February~   2020
                                                             United States District Judge




                                                 4
